 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCleveland Freight Lines, Inc. and Truck DriversUnion, Local No. 407, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of AmericaCleveland Freight Lines, Inc. and Automobile Trans-porters, New trailer and Armored Car Drivers,Mechanics and Garagemen Union, Local No.964. Cases 8-CA-13887-1, 8-CA-13887-2, and8-CA-13887-4January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND ZIMMERMANUpon charges filed in Cases 8-CA-13887-1 and8-CA-13887-2 on June 2, 1980,1 as amended onJuly 22, by Truck Drivers Union, Local No. 407,affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Local No. 407, and in Case8-CA-13887-4, on June 6, as amended on July 22,by Automobile Transporters, New Trailer and Ar-mored Car Drivers, Mechanics and GaragemenUnion, Local No.964, herein called Local No. 964,and duly served on Cleveland Freight Lines, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 8, issued an Order con-solidating cases, consolidated complaint and noticeof consolidated hearing on July 25, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1)and (5) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharges, amended charges, order consolidatingcases, consolidated complaint and notice of consoli-dated hearing before an administrative law judgewere duly served on the parties to this proceeding.Respondent has failed to file an answer to the com-plaint.On October 3, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 17,the Board issued an Order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent didnot file a response to the Notice To Show Causeand therefore the allegations of the Motion forSummary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-I All dates hereinafter are 1980 unless otherwise indicated.254 NLRB No. 38tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board unless good cause tothe contrary is shown.The Order consolidating cases, consolidatedcomplaint and notice of consolidated hearingserved on Respondent specifically stated that unlessan answer to the complaint was filed within 10days of service thereof "all of the allegations in theConsolidated Complaint shall be deemed to be ad-mitted to be true and may be so found by theBoard." According to the uncontroverted allega-tions of the Motion for Summary Judgment, coun-sel for the General Counsel on August 18, by certi-fied mail, notified Respondent that it had failed tofile an answer to the consolidated complaint as re-quired by Section 102.20 and Section 102.21 of theBoard's Rules and Regulations, Series 8, as amend-ed, and that unless Respondent filed an answer tothe consolidated complaint by close of business onAugust 26, counsel for the General Counsel wouldfile a Motion for Summary Judgment. Counsel forthe General Counsel, on August 22, was informedtelephonically by Respondent's counsel that Re-spondent did not intend to file an answer. Noanswer had been filed as of the date of filing of theMotion for Summary Judgment, and as noted, Re-spondent has not filed any response to the NoticeTo Show Cause.No good cause for failure to file an answerhaving been shown, in accordance with the rule asset forth above, the allegations of the consolidatedcomplaint are deemed to be admitted. Accordingly,we find as true all the allegations of the consolidat-ed complaint and grant the Motion for SummaryJudgment.324 CLEVELAND FREIGHT LINES. INC.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent Cleveland Freight Lines, Inc., is andhas been at all times material herein a corporationduly organized under and existing by virtue of thelaws of the State of Ohio with its sole facility lo-cated at 17877 St. Clair Avenue, Cleveland, Ohio,where it is engaged in the interstate transportationof goods. During the calendar year ending Decem-ber 31, 1979, in the course and conduct of its busi-ness operations, Respondent received revenues inexcess $50,000 from the interstate transportation ofgoods.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDLocal No. 407 and Local No. 964 are, and havebeen at all times material herein, labor organiza-tions within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESA. The Independent 8(a)(1) ViolationOn or about December 15, Respondent, throughits agent Carl Munn, threatened an employee withplant closure if the employees remained membersof Local No. 407.Accordingly, we find that, by the aforesaid con-duct, Respondent interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed them under Section 7 of the Act, andthat, by such conduct, Respondent thereby en-gaged in and is engaging in an unfair labor practicewithin the meaning of Section 8(a)(l) of the Act.B. The 8(a)(5) ViolationsThe unitThe following employees of Respondent consti-tute appropriate units for purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act:(1) All truck drivers, warehousemen andloaders employed at the Respondent's facilitylocated at 17877 St. Clair Avenue, Cleveland,Ohio, but excluding all office clerical employ-ees and professional employees, guards and su-pervisors as defined in the Act, and all otheremployees.(2) All office clerical employees employedat the Respondent's facility located at 17877St. Clair Avenue, Cleveland, Ohio, excludingall truck drivers, dockmen and all professionalemployees, guards and supervisors as definedin the Act.(3) All working foremen, journeymen me-chanics, journeymen trailermen, apprenticesand garagemen employed at the Respondent'sfacility located at 17877 St. Clair Avenue,Cleveland, Ohio, but excluding all office cleri-cal employees and, professional employees,guards and supervisors as defined in the Act,and all other employees.Local No. 407 has been recognized by Respon-dent as, and has been, the collective-bargainingrepresentative of the employees in the unit de-scribed above in paragraph (1) for approximately20 years, and at all times material herein. The cur-rent collective-bargaining agreement was effectivefrom April 1, 1979, until March 31, 1982. LocalNo. 407 has been recognized by Respondent as,and has been, the collective-bargaining representa-tive of the employees in the unit described in para-graph (2) since October 1977, and has entered intoa collective-bargaining agreement with Local No.407 concerning the employees in that unit. At alltimes material herein, Local No. 407 was and con-tinues to be such exclusive representative for thoseunits within the meaning of Section 9(a) of the Act.Local No. 964 has been recognized by, and hasbargained collectively with, Respondent for ap-proximately 20 years and has been at all times ma-terial to date the exclusive representative for pur-poses of collective bargaining of the employees inthe appropriate collective-bargaining unit describedabove in paragraph (3), and Local No. 964 contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act. The currentcollective-bargaining agreement is effective fromJune 1, 1979, until May 31, 1982.Effective May 29, Respondent ceased operationsof its business, thereby eliminating all job positionsof employees in the appropriate bargaining unitsdescribed above.Respondent engaged in the acts and conduct de-scribed in the paragraph immediately above with-out prior notice to Local No. 407 or Local No.964, and without having afforded either Local No.407 or Local No. 964 an opportunity to negotiateand bargain as the exclusive representative of Re-spondent's employees with respect to the effects ofsuch acts and conduct.325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that, by the acts set forthabove, Respondent has refused to bargain collec-tively, and is refusing to bargain collectively, withthe representative of its employees, and has therebyengaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(l) and (5) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectu-ate the policies of the Act.Having found that Respondent has refused tobargain about its decision to cease operation of itsbusiness and the effects thereof, we shall order thatRespondent be required, upon request, to bargaincollectively with the Unions concerning that deci-sion and the effects upon the employees of the clo-sure with respect to the unit or units each repre-sents. Further, as a result of Respondent's refusal todiscuss with its employees' collective-bargainingrepresentatives its decision to close the facilitywhere they were employed and the effects of thatdecision, all of the former Cleveland Freight Lines,Inc., employees were denied the services of theircollective-bargaining representative at the timewhen those representatives might have been able-had they been afforded the opportunity-to negoti-ate an agreement or agreements with Respondentwhich could have avoided the shutdown of theCleveland Freight Lines, Inc., operations or, at theleast, would have ameliorated the consequences ofthe closing vis-a-vis the employees who workedthere. Thus, in order to make these former employ-ees whole for the losses they have suffered as aresult of Respondent's unlawful refusal to bargain,we shall accompany our order to bargain with alimited backpay requirement designed both to makewhole the employees for losses suffered as theresult of the violation, and to recreate in somepractical manner a situation in which the parties'bargaining position is not entirely devoid of eco-nomic consequences for Respondent. For thisreason, Respondent shall be ordered to pay back-pay to the employees employed at Respondent's fa-cility located at 17877 St. Clair Avenue, Cleveland,Ohio, as of May 29, 1980, the date Respondentceased operation of its business, in a manner similarto that required in P. B. Mutrie Motor Transport.2Thus, backpay shall be computed at the rate of theemployees' normal wages when last in Respon-dent's employ for May 29, 1980, the date on whichRespondent closed its facility at 17877 St. ClairAvenue, until the occurrence of the earliest of thefollowing conditions with respect to each of theunits: (1) the date Respondent bargains to agree-ment with the appropriate union on those subjectspertaining to the decision to close and the effectsof the closing on the respective unit employees atits facility located at 17877 St. Clair Avenue; (2) abona fide impasse in bargaining; (3) the failure ofthe Unions to request bargaining within 5 days ofthis Decision, or to commence negotiations within5 days of Respondent's notice of ts desire to bar-gain with the Unions; or (4) the subsequent failureof the Unions to bargain in good faith. Backpayshall be based on earnings which the terminatedemployees would normally have received duringthe applicable period, less any net interim earnings,and shall be computed on a quarterly basis in themanner set forth in F. W. Woolworth Company, 90NLRB 289 (1950), together with interest as pro-vided in Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Co.,138 NLRB 716 (1962).Finally, as Respondent's facility at 17877 St.Clair Avenue, Cleveland, Ohio, is no longer open,it would be of little value to require Respondent topost a notice at this site. Accordingly, we shallorder that Respondent mail signed copies of anotice to all of the employees in each of the affect-ed units.The Board, upon the basis of the foregoing factsin the entire record, makes the following:CONCLUSIONS OF LAW1. The Respondent, Cleveland Freight Lines,Inc., is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Truck Drivers Union, Local No. 407, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, and Automobile Transporters, New Trailer andArmored Car Drivers, mechanics and GaragemenUnion, Local No. 964, are labor organizationswithin the meaning of Section 2(5) of the Act.2 226 NLRB 1325 (1976).326 CLEVELAND FREIGHT LINES, INC.3. The following employees of Respondent con-stitute appropriate units for purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act:(1) All truck drivers, warehousemen andloaders employed at the Respondent's facilitylocated at 17877 St. Clair Avenue, Cleveland,Ohio, but excluding all office clerical employ-ees and professional employees, guards and su-pervisors as defined in the Act, and all otheremployees.(2) All office clerical employees employedat the Respondent's facility located at 17877St. Clair Avenue, Cleveland, Ohio, excludingall truck drivers, dockmen and all professionalemployees, guards and supervisors as definedin the Act.(3) All working foremen, journeymen me-chanics, journeymen trailermen, apprenticesand garagemen employed at the Respondent'sfacility located at 17877 St. Clair Avenue,Cleveland, Ohio, but excluding all office cleri-cal employees and professional employees,guards and supervisors as defined in the Act,and all other employees.4. By threatening an employee with plant closureif the employees remained members of Local No.407, Respondent has restrained, coerced, and inter-fered with employees in the enjoyment of theirrights under Section 7 of the Act and thereby vio-lated Section 8(a)(l) of the Act.5. By unilaterally ceasing operation of its busi-ness, without notice to, or consultation with, LocalNo. 407 as the representative of the employees inthe units described in paragraphs (1) and (2) above,and Local No. 964 as the representative of the em-ployees in the unit described in paragraph (3)above, Respondent has violated Section 8(a)(5) and(1) of the Act.6. By failing to bargain with Local No. 407 overthe effects of its ceasing operation of its business asit pertains to employees in the units describedabove in paragraphs (1) and (2), and with LocalNo. 964 over the effects of its ceasing operation ofits business as it pertains to employees in the unitdescribed in paragraph (3) above, Respondent hasviolated Section 8(a)(5) and (1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Cleveland Freight Lines, Inc., Cleveland, Ohio, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with plant closure ifthe employees remain members of Truck DriversUnion, Local No. 407, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America or any other labor or-ganization.(b) Refusing to bargain in good faith with TruckDrivers Union, Local No. 407 affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, with re-spect to each of the unit of employees it represents,and with Automobile Transporters, New Trailerand Armored Car Drivers, Mechanics and Garage-men Union, Local No. 964 with respect to the unitof employees it represents, concerning the decisionand effects of its decision to cease operation of itsbusiness located at 17877 St. Clair Avenue, Cleve-land, Ohio, Truck Drivers Union, Local No. 407affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, represents the following units:(1) All truck drivers, warehousemen andloaders employed at the Respondent's facilitylocated at 17877 St. Clair Avenue, Cleveland,Ohio, but excluding all office clerical employ-ees and professional employees, guards and su-pervisors as defined in the Act, and all otheremployees.(2) All office clerical employees employedat the Respondent's facility located at 17877St. Clair Avenue, Cleveland, Ohio, excludingall truck drivers, dockmen and all professionalemployees, guards and supervisors as definedin the Act.Automobile Transporters, New Trailer and Ar-mored Car Drivers, Mechanics and GaragemenUnion, Local No. 964 represents the followingunit:(3) All working foremen, journeymen me-chanics, journeymen trailermen, apprenticesand garagemen employed at the Respondent'sfacility located at 17877 St. Clair Avenue,Cleveland, Ohio, but excluding all office cleri-cal employees and professional employees,guards and supervisors as defined in the Act,and all other employees.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.327 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, bargain with Truck DriversUnion, Local No. 407 affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the representativeof the employees in the units described above inparagraphs l(b)(l) and (2), and with AutomobileTransporters, New Trailer and Armored Car Driv-ers, Mechanics and Garagemen Union, Local No.964, as the representative of the employees in theunit described above in paragraph l(b)(3), concern-ing its decision to cease operation of its business lo-cated at 17877 St. Clair Avenue, and the effectsthereof on the employees in said units.(b) Pay the employees in the units describedabove in paragraphs l(b) (1), (2), and (3) employedat Respondent's facility located at 17877 St. ClairAvenue, as of May 29, 1980, their normal wages,with interest thereon in the manner and for theperiod set forth in the section of this Decision enti-tled "The Remedy."(c) Preserve and, upon request, make available tothe Board, or any of its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records relevant and necessaryto a determination of compliance with paragraph(a) above.(d) Furnish to the Regional Director for Region8 the names and most recent addresses in its posses-sion of all employees employed by Respondent atits facility located at 17877 St. Clair Avenue,Cleveland, Ohio, on May 29, 1980, and all thoseemployed currently and sign a sufficient number ofcopies of the attached notice marked "Appendix"3for mailing by the Regionl Director to each ofthese employees.(e) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees withplant closure if they remain members of TruckDrivers Union, Local No. 407, affiliated withInternational Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica or any other union.WE WILL NOT refuse to bargain in goodfaith with Truck Drivers Union, Local No.407, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, with respect to each ofthe units of our employees it represents, andwith Automobile Transporters, New Trailerand Armored Car Drivers, Mechanics and Ga-ragemen Union, Local No. 964, with respectto the unit of our employees it represents, con-cerning our decision and the effects thereof tocease operation of our business located at17877 St. Clair Avenue, Cleveland, Ohio.Truck Drivers Union, Local No. 407, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, represents the following units:(1) All truck drivers, warehousemen andloaders employed at the Employer's facilitylocated at 17877 St. Clair Avenue, Cleve-land, Ohio, but excluding all office clericalemployees and professional employees,guards and supervisors as defined in the Act,and all other employees.(2) All office clerical employees employedat the Employer's facility located at 17877St. Clair Avenue, Cleveland, Ohio, exclud-ing all truck drivers, dockmen and all pro-fessional employees, guards and supervisorsas defined in the Act.Automobile Transporters, New Trailer andArmored Car Drivers, Mechanics and Garage-men Union, Local No. 964 represents the fol-lowing unit:(3) All working foremen, journeymen me-chanics, journeymen trailermen, apprenticesand garagemen employed at the Employer'sfacility located at 17877 St. Clair Avenue,Cleveland, Ohio, but excluding all officeclerical employees and professional employ-ees, guards and supervisors as defined in theAct, and all other employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE WILL, upon request, bargain with TruckDrivers Union, Local No. 407, affiliated withInternational Brotherhood of Teamsters,328 CLEVELAND FREIGHT LINES. INC.Chauffeurs, Warehousemen and Helpers ofAmerica, as the representative of our employ-ees in the units described above in paragraphs(1) and (2), and with Automobile Transporters,New Trailer and Armored Car Drivers, Me-chanics and Garagemen Union, Local No. 964,as the representative of our employees in theunit described above in pargraph (3) concern-ing our decision to close our plant located at17877 St. Clair Avenue, and the effects thereofon our employees in the units represented byTruck Drivers Union, Local No. 407, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, and on our employees in the unitrepresented by Automobile Transporters, NewTrailer and Armored Car Drivers, Mechanicsand Garagemen Union, Local No. 964.WE WILL pay our employees in the units de-scribed above who were employed at our fa-cility located at 17877 St. Clair Avenue, as ofMay 29, 1980, their normal wages in themanner and for the period required by a Deci-sion of the National Labor Relations Board,plus interest.CLEVELAND FREIGHT LINES, INC.329